PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,148,617
Issue Date: December 4, 2018
Application No. 15/362,020
Filing or 371(c) Date: 28 Nov 2016
Attorney Docket No. 683.0014c1 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed September 22, 2021, will be treated as request under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(h) of this chapter.

A petition under 37 CFR 3.81(b) requires a fee of $140.  The fee was not received.

The petition must include the required statement as noted above.  As such, the petition cannot be granted at this time.   

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET